Arrests in’ Indian Coontrt—Removal for Trial—Act June 30, 1834.[Act Cong. June 30, 1834, (4 Stat. 733, § 23,) authorized arrests by the military force of the United States in the Indian country for certain purposes, and for removing for delivery to the civil authorities for trial, “provided that no person apprehended by military force as aforesaid shall be detained longer than five days after the arrest and before removal.” Held, that the arrest and detention of a defendant, for more than five days before removal, renders the person making the arrest liable for false imprisonment, although he had no sufficient means wherewith to do otherwise.][Note. Nowhere reported; no opinion on file at the clerk’s office.]